IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-50808
                          Summary Calendar



ROBERT L. MOONE,

                                          Petitioner-Appellant,

versus

GARY JOHNSON,

                                          Respondent-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-97-CV-426
                         - - - - - - - - - -
                             July 1, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert L. Moone, Texas prisoner # 513855, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition.      He

contends that the district court erred in dismissing his § 2254

petition as barred by the one-year statute of limitations in 28

U.S.C. § 2244(d)(1).   Because Moone’s § 2254 petition was not

filed until May 27, 1997, it was not timely filed within the one-

year statute of limitations period in § 2244(d)(1) which

commenced on April 24, 1996.    See United States v. Flores, 135

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50808
                               -2-

F.3d 1000, 1005 (5th Cir. 1998).   Therefore, the district court

did not err in dismissing Moone’s § 2254 petition as barred by

the one-year statute of limitations in § 2244(d)(1).   Id.

     Moone’s motion for appointment of counsel is DENIED.

Moone’s motion for leave to supplement the record on appeal is

also DENIED.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED; MOTION

FOR LEAVE TO SUPPLEMENT RECORD ON APPEAL IS DENIED.